Campbell, J.
I concur in the result arrived at by the chief justice. I concur also in all his reasonings and rulings, except as to the regularity of summoning the jury. Had the objection been seasonably taken that the sheriff did not act upon the order actually entered by the court (which I think was regular), I am not prepared to say the objection would have been groundless. I prefer to reserve my opinion upon that point. But the objection was one which appeared of record and which should have been made the ground of a challenge to the array. This was not done, and by going to trial without such a preliminary objection, it was waived.